Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 October 1801
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington Octbr: 2d. 1801

I wait with the utmost impatience for a letter from you as I am extremely anxious to hear of your safe arrival and likewise to know something about your future plans as it regards my return home I have recieved a very polite invitation from your mother to Quincey but as I am very desirous of bringing one of my sisters home with me I have hesitated about the answer I will candidly own to you that it would  a terrible disappointment to me not to have one of them with me the next winter.I have weaned my Boy and it has not affected him in the least my own health is much as usual sometimes well and sometimes very ill my sweet Boy is as fat and hearty as ever and I only wish you were here to be perfectly happy papa has desired me to repeat his invitation to you and to tell you that he cannot think of parting with me untill you come to fetch me—
I wrote you in my last that I had suffer’d very much with the old complaint in my hands papa has already taken the advice of two physicians about and they seem to be of opinion that it is the Gout or an inflamatory rheumatism so that you see I am not likely to lose it shortly. they still continue very bad and prevent me from writing a very long letter I am ordered to ride on horseback and to drink new milk which they say will be of the greatest service to me It is only on your account that I wish for health as I have too long proved a heavy burthen upon you if the sincerest affection can ever make up to you the many painful hours I have occasioned you to pass you ought to be satisfied of perfect and tender attachment of your / most affectionate wife
L. C. Adams.